Citation Nr: 1141978	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-13 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for the Veteran's cervical spine degenerative disc disease with discectomy residuals and C4-5 fusion residuals, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability evaluation for the Veteran's lumbar spine degenerative disc disease with a history of strain and L1 fracture residual residuals, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased disability evaluation for the Veteran's left upper extremity radiculopathy.  

4.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's left lower extremity radiculopathy.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1993.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, established service connection for left lower extremity radiculopathy; assigned a 10 percent evaluation for that disability; effectuated the award as of March 12, 2007; and denied increased evaluations for the Veteran's cervical spine degenerative disc disease with discectomy residuals and C4-5 fusion residuals, his lumbar spine degenerative disc disease with a history of strain and L1 fracture residuals, and his left upper extremity radiculopathy.  In December 2009, the Board remanded the Veteran's claims to the RO for additional action.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected left lower extremity radiculopathy.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's left lower extremity radiculopathy.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In March 2009, the Veteran submitted a claim of entitlement to a temporary total disability rating for the Veteran's lumbar spine degenerative disc disease with a history of strain and L1 fracture residuals under the provisions of 38 C.F.R. § 4.30 based upon convalescence following February 4, 2009, lumbar spine surgery.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  It is referred to the RO for appropriate action.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).  

A February 2009 hospital summary from the Plaza Medical Center indicates that the Veteran underwent a left L3-4 and L4-5 laminectomy with foraminotomy, discectomy, osteophytectomy, medical facetectomy, nerve root decompression, lumbar interbody fusion arthrodesis, and lateral transverse process arthrodesis.  A December 2009 written statement from C. Mann, D.O., conveys that the Veteran's cervical and lumbar spine disabilities rendered him unable to return to his employment with the United States Postal Service (USPS).  A December 2010 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192) from the USPS indicates that the Veteran retired due to his disabilities on April 14, 2010.  In an undated written statement received in January 2011, the Veteran stated that he had been informed that he "still need[s] another neck surgery."  Clinical documentation of the cited treatment is not of record.  

The Veteran was last afforded a VA examination for compensation purposes which addressed his service-connected cervical spine, lumbar spine, left upper extremity, and left lower extremity disabilities in October 2007.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's February 2009 lumbar spine surgery and apparent progression of his cervical spine, lumbar spine, left upper extremity, and left lower extremity disabilities, the Board finds that an additional VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

In January 2011, the Veteran submitted December 2010 written statements from his son and a coworker and a January 2011 written statement from his spouse.  In January 2011, the USPS submitted a completed December 2010 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192).   The Veteran has not waived RO consideration of the additional evidence.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Clinical documentation dated after May 2010 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In May 2010, the Veteran submitted a claim of entitlement to a TDIU.  That issue is inextricably intertwined with the certified issues on appeal given that such a determination requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Further, the Court has directed that when entitlement to a total rating for compensation purposes based on individual unemployability is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected cervical spine, lumbar spine, left upper extremity, and left lower extremity disabilities after May 2010, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after May 2010.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his service-connected cervical spine, lumbar spine, left upper extremity, and left lower extremity disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should further identify the limitation of activity imposed by the Veteran's cervical spine, lumbar spine, left upper extremity, and left lower extremity disabilities with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his cervical spine, lumbar spine, left upper extremity, and left lower extremity should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's cervical spine, lumbar spine, left upper extremity, and left lower extremity disabilities upon his vocational pursuits.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses both the Veteran's entitlement to a TDIU and all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

